Exhibit 10.17

FORM OF

NOTICE OF CONVERSION

In consideration of $10.00 paid to the holder hereof, along with a waiver of all
dividend rights relating to the Dividend Period subsequent to March 30, 2013,
for all shares of 15% Series A1 Convertible Preferred Stock (“Series A1
Preferred Stock”) of Arête Industries, Inc., (the “Company”) in the name of the
undersigned, the undersigned holder does hereby elect to convert
                 shares of 15% Series A1 Preferred Stock into                 
shares of common stock of the Company (at a deemed conversion price of $0.75 per
common share) and does hereby tender to the Company a stock certificate in
respect of such converted shares.

 

HOLDER By:  

 

Name:  

 

Date: June 28, 2013

ACCEPTED: ARÊTE INDUSTRIES, INC. By:  

 

  Nicholas Scheidt   President and Chief Executive Officer Date: June 28, 2013